Thank you for your interest in Golden Patriot, Corp.  (GPTC – OTCBB).  As you
can see there are exciting events occurring right now with the company.  GPTC
has work programs going on two separate, large potential prospects.  One is the
Lucky Boy Uranium Prospect in Arizona and the other is the Gold View Gold
Prospect in Nevada.  When you consider the current bullish run on both the
prices of gold and uranium, as well as the fact that work programs are currently
occurring on both prospects, GPTC merits your immediate attention.




LUCKY BOY URANIUM PROSPECT




GPTC has entered into an option agreement to acquire 100% of the Lucky Boy
Uranium Project in Gila County, Arizona. GPTC will earn 100% interest in the
project in consideration of GPTC incurring CDN$925,000 in exploration and
development costs on the Lucky Boy Project during a period of three years from
the date of the exercise of the option. GPTC is also to pay property costs
totaling CDN$75,000 over three years.




The Lucky Boy Uranium Project consists of 14 BLM claims and an 80 acre State
Lease contiguous to the claims. The Lucky Boy Project is a past producer and was
one of the first producing uranium mines in the state of Arizona.




The Lucky Boy Uranium Project is at the site of the old Lucky Boy mine. The
Lucky Boy mine, using heap leaching and ion exchange recovery, produced about
5,000,000 pounds of uranium ore in the 1950s.

 

GPTC holds under an option agreement the right to acquire 100% interest in the
Lucky Boy Uranium Project in Arizona, subject to Rodinia Minerals Inc.'s option
to acquire as much as 40% interest subject to certain terms and conditions.




GPTC has retained Ashworth Explorations Ltd. ("Ashex") to run the work program.
Ashex has been in business for over 25 years as a mineral exploration
contractor.




In the last two years, the contracted price at which energy companies purchase
uranium has more than doubled, as stockpiles and scraps supplies have dried up.
On the demand side, more material will be needed to fuel a new wave of
environment friendly nuclear power generators. The rift between uranium mining
and the needs of nuclear power plants has been stable for the last decade at
around 40-45%. According to iNi data, between 1985 and 2003 commercial reserves
of uranium in the world diminished by 50%. Only 55% of the uranium consumed in
2003 had been mined that year. However, uranium reserves are being depleted with
every passing year.




Fueling nuclear power plants to generate electricity is the most significant
commercial use for uranium. Currently, uranium provides 16% of the world's
electricity via 440 nuclear reactors operating in 31 countries. Annual uranium
demand is 66,000 tonnes, with mining fulfilling only 55% of that need. An
additional 30% comes from stockpiles, which are not being replenished due to
current production shortfalls, and the remaining 15% is salvaged from recycled
weapons, a non-renewable resource.




Uranium demand is expected to increase in the coming years as new reactors are
built and brought online in developing nations such as China, which plans to
build 27 nuclear plants, India with a planned 31 new reactors, and Russia with
intentions for an additional 25 reactors. With a current worldwide production
shortfall of more than 300 million pounds, demand for uranium is expected to be
11% higher than supply over the next decade.





--------------------------------------------------------------------------------




GOLD VIEW GOLD PROSPECT

GPTC is extremely pleased to announce an update on the results of exploration
work conducted to date on its Gold View Property.  According to the operator,
the geochemical survey has identified a gold anomaly in association with major
structural intersections identified in the geophysical survey on the Gold View
Property.

The Gold View Property is located in the Cortez trend of Nevada, approximately 3
miles east of the Tonkin Springs deposits (650,000 ounces of gold), and consists
of approximately 1,450 acres (587 hectares) containing 76 unpatented lode
claims.

As reported by the operator on the Gold View Prospect, “In an April 10, 2005,
report entitled "Gold View property - gravity survey and GIS database," James L.
Wright, MSc, geophysicist, concluded that along the property's southwestern
block there is a wedge shaped pediment that demonstrates a width of 750 metres
to 250 metres from south to north over a length of at least 2.2 kilometres which
represents a considerable area available for exploration. Of particular note are
two areas of structural intersections indicated along the basin bounding fault
within the pediment. Mr. Wright considered the northern structural intersection
the most significant as it represents the intersection of major north-northwest
and east-northeast bearing structures. Mr. Wright reports that "the
north-northwest bearing structure can be clearly demonstrated to extend to the
south directly to the Afgan Kobeh gold deposit, and parallels other structures
related to gold mineralization at the Gold bar deposits to the southeast." Soil
geochemistry has identified gold geochemical anomalies in soils at, and in the
immediate vicinity of, this northern structural intersection. Mr. Wright
considered that "both these structural intersections are attractive exploration
targets and could well have provided structural traps for gold-bearing fluids."”

Thank you for your interest in Golden Patriot, Corp.  (GPTC-OTCBB)  If you have
any questions regarding the company please contact us at:




Tel: (604) 646-6901 or info@goldenpatriotcorp.com









